         Case 1:18-cv-10745-MLW Document 15 Filed 11/02/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



BIPINBHAI PATEL, ET. AL
                 Plaintiff
                                                          CIVIL ACTION
              V.
                                                          NO. 1:18-cv-10745-MLW
KIRSTJEN NIELSEN, ET. AL.
                Defendant


                                  ORDER OF DISMISSAL


WOLF, D. J.


       In accordance with the Stipulation of Dismissal (CM/ECF No. 13) filed by the parties and

the Court's approval of the Stipulation of Dismissal (CM/ECF No. 14) dated November 2, 2018, it

is hereby ORDERED that the above-entitled action be and hereby is dismissed with prejudice and
without fees and costs.


                                                   By the Court,


     November 2, 2018                              /s/ Mariliz Montes
      Date                                         Deputy Clerk
